 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     BAYVIEW LOAN SERVICING, LLC, et al.,
11                                                        Case No.: 2:16-cv-02825-JAD-NJK
            Plaintiff(s),
12                                                                      Order
     v.
13                                                                 [Docket No. 49]
     HARTRIDGE HOMEOWNERS
14   ASSOCIATION, et al.,
15          Defendant(s).
16         Pending before the Court is joint motion to set aside default. Docket No. 49. No response
17 has been filed. For good cause shown, the motion is GRANTED. Hartridge’s answer must be
18 filed by June 5, 2019.
19         IT IS SO ORDERED.
20         Dated: June 3, 2019
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                   1
